DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 2, 3, 5, 6 and 10.
Amended: 2, 3, 5, 6 and 10.
Cancelled: 1.
Pending: 2-12. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 9-10, filed 05/27/2022, with respect to claim(s) 1 (now cancelled and incorporated into 2) have been fully considered and are persuasive.  The rejection of claim(s) claim(s) 1 (now cancelled and incorporated into 2) has been withdrawn.
Allowable Subject Matter
Claim(s) 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are HOLLER and KURAHASHI.
HOLLER discloses an analog neural network is described which provides a means for reducing the sensitivity of the network to temperature and power supply variations. A first circuit is utilized for generating a signal which exhibits a dependence on temperature corresponding to the variation normally experienced by the network in response to a change in temperature. A second circuit is employed to generate another signal which exhibits a similar dependence, except on power supply variations. By coupling these signals as inputs to the neural network the sensitivity of the network to temperature and power supply fluctuations is essentially nullified.
KURAHASHI discloses a communication apparatus, including: an analog data source; a digital communication interface; and an analog-to-digital converter (ADC) circuit assembly, including: an analog sample input; an input clock to provide frequency f.sub.in; a time-interleaved front end to interleave n samples of the analog sample input; and an ADC array including n successive-approximation register (SAR) ADCs, the SAR ADCs including self-clocked comparators and configured to operate at a frequency no less than fin/n.
 
Re: Independent Claim 2, there is no teaching or suggestion in the prior art of record to provide:
a differencing element configured to determine a difference between the sum-of-products signal and the quantized output signal;
a filter configured to filter the difference between the sum-of- products signal and the quantized output signal;
a high-gain amplifier configured to amplify the filtered difference between the sum-of-products signal and the quantized output signal, to thereby generate the quantized output signal.
 
Re: Independent Claim 3 (and dependent claim(s) 4), there is no teaching or suggestion in the prior art of record to provide:
a differencing element configured to determine a difference between the sum-of-products signal and the quantized output signal;
a filter configured to filter the difference between the sum-of- products signal and the quantized output signal;
an adder configured to add the filtered difference between the sum- of-products signal and the quantized output signal to an amplified quantized output signal;
a first amplifier configured to amplify the sum of the filtered difference between the sum-of-products signal and the quantized output signal, to thereby generate the quantized output signal; and
a second amplifier configured to amplify the quantized output signal.

Re: Independent Claim 5, there is no teaching or suggestion in the prior art of record to provide:
a first inverter configured to invert a sum of the sum-of-products signal, capacitive feedback, resistive feedback, and capacitive grounding, to thereby produce a first inverted signal;
a second inverter configured to invert the first inverted signal, to thereby produce a second inverted signal;
a first capacitor coupled at a first end to the second inverted signal and at a second end to the sum-of-products signal, to thereby generate the capacitive feedback;
a third inverter configured to invert the second inverted signal, to thereby generate the quantized output signal;
a resistor coupled at a first end to the quantized output signal and at a second end to the sum-of-products signal, to thereby generate the resistive feedback; and
a second capacitor coupled at a first end to the sum-of-products signal and at a second end to a ground, to thereby generate the capacitive grounding.

Re: Independent Claim 6 (and dependent claim(s) 7-9), there is no teaching or suggestion in the prior art of record to provide:
a first inverter configured to invert a sum of the sum-of-products signal, capacitive feedback, resistive feedback, and capacitive grounding, to thereby produce a first inverted signal;
a second inverter configured to invert the first inverted signal, to thereby produce a second inverted signal;
a first capacitor coupled at a first end to the second inverted signal and at a second end to the sum-of-products signal, to thereby generate the capacitive feedback;
a third inverter configured to invert the second inverted signal, to thereby to generate the quantized output signal;
a second capacitor coupled at a first end to the sum-of-products signal and at a second end to a ground, to thereby generate the capacitive grounding; and
an activation circuit comprising:
a first transistor having a source connected to a power supply, a gate connected to the output port of the second inverter, and a drain;
a first resistor having a first resistance having a first end connected to the drain of the first transistor and a second end connected to the input port of the first inverter;
a second transistor having a source connected to a ground, a gate connected to the output port of the second inverter, and a drain; and a second resistor having a second resistance and having a first end connected to the drain of the second transistor and a second end connected to the input port of the first inverter, the activation circuit thereby causing the neuron circuit to have a non-linear activation function.

Re: Independent Claim 10 (and dependent claim(s) 11-12), there is no teaching or suggestion in the prior art of record to provide:
wherein the weighting circuit further comprises a plurality of impedance elements, each impedance element having a first end configured to receive a different one of the plurality of input signals and a second end, the second ends of the plurality of impedance elements being connected together.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov